DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: the claims are unchanged.

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior arts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-12, 21, 25-26, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US 2015/0119704 A1; pub. Apr. 30, 2015) in view of Kim (US 2016/0310098 A1; pub. Oct. 27, 2016).
Regarding claim 1, Roth et al. disclose: an actuator configured to move the plurality of X-ray detectors to a plurality of positions (para. [0297], [0366], fig.6G), wherein the image sensor is configured to capture, by using the detectors, images of portions of a scene at the positions, respectively. Roth et al. are silent about: the image sensor is configured are configured to form an image of the scene by stitching the images of the portions.
In a further embodiment, Kim discloses: the image sensor is configured are configured to form an image of the scene by stitching the images of the portions (para. [0019]) motivated by the benefits for faster image acquisition (Kim para. [0060]).
In light of the benefits for faster image acquisition as taught by Kim, it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the apparatus of Roth et al. with the teachings of Kim
Regarding claim 8, Roth et al. disclose: the actuator comprises a robotic arm (para. [0234], [0297]).
Regarding claim 9, Roth et al. disclose: at least some of the plurality of X-ray detectors comprise multiple layers of detectors (para. [0234]).
Regarding claim 10, Roth et al. disclose: at least some of the plurality of X-ray detectors are rectangular in shape (para. [0187]).
Regarding claim 11, Roth et al. disclose: at least some of the plurality of X-ray detectors are rectangular in shape (para. [0187]). Roth et al. are silent about: at least some of the plurality of X-ray detectors are hexagonal in shape. However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to  have hexagonal detectors, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 12, Roth et al. disclose: the actuator comprises a control unit configured to determine the positions (para. [0074], [0364]).
Regarding claim 21, Roth et al. disclose: an X-ray source, wherein the system is configured to perform X-ray radiography on human chest or abdomen (para. [0406]).
Regarding claim 25, Roth et al. disclose: a full-body scanner system comprising the image sensor of claim 1 and an X-ray source (para. [0407], [0410]).
Regarding claim 26, Roth et al. disclose:  an X-ray computed tomography (X-ray CT) system comprising the image sensor of claim 1 and an X-ray source (para. [0410]).
Regarding claim 29, Minnigh et al. disclose: taking a first image of a first portion of the scene by positioning the X-ray detectors to a first position (fig.4 detector 40 is moved to different positon to take images of a standing patient, para. [0057]-[0064]); taking a second image of a second portion of the scene by positioning the X-ray detectors to a second position (fig.4 detector 40 is moved to different positon to take images of a standing patient, para. [0057]-[0064]); forming the image of the scene by (para. [0061]) motivated by the benefits for creation of composite images (Minnigh et al. para. [0029]).
Regarding claim 30, Minnigh et al. disclose: the first and the second images have a spatial overlap (para. [0050]) motivated by the benefits for creation of composite images (Minnigh et al. para. [0029]).
Regarding claim 31, Minnigh et al. disclose: the image sensor further comprises a collimator (para. [0029] L15-17); wherein the method further comprises positioning the collimator before taking the first and the second images motivated by the benefits for creation of composite images (Minnigh et al. para. [0029]).

Claims 2, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US 2015/0119704 A1; pub. Apr. 30, 2015) in view of Kim (US 2016/0310098 A1; pub. Oct. 27, 2016) and further in view of Wear et al. (US 2014/0064446 A1; pub. Mar. 6, 2014).
Regarding claim 2, the combined references are silent about: the plurality of X-ray detectors are spaced apart.
In a similar field of endeavor, Wear et al. discloses: the plurality of X-ray detectors are spaced apart (para. [0067]) motivated by the benefits for improve image resolution (Wear et al. para. [0067]).
In light of the benefits for improve image resolution as taught by Wear et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the detector configuration of Wear et al. in the detector of Roth et al. and Kim.
Regarding claim 5, the combined references are silent about: at least some of the plurality of X-ray detectors are arranged in staggered rows and on a plane perpendicular to a direction of some radiations used in the capture of the images of the portions.
In a similar field of endeavor, Wear et al. disclose: at least some of the plurality of X-ray detectors are arranged in staggered rows and on a plane perpendicular to a direction of some radiations (para. [0067]) motivated by the benefits for improve image resolution (Wear et al. para. [0067]).
In light of the benefits for improve image resolution as taught by Wear et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the detector configuration of Wear et al. in the detector of Roth et al. and Kim.
Regarding claim 6, Wear et al. disclose: X-ray detectors in a same row are uniform in size wherein a distance between two neighboring X-ray detectors in a same row is not uniform (fig.12-fi.g13) motivated by the benefits for improve image resolution (Wear et al. para. [0067]).
Wear et al. are silent about: X-ray detectors in a same row are uniform in size wherein a distance between two neighboring X-ray detectors in a same row is greater than a width of one X-ray detector in the same row in an extending direction of the row and is less than twice that width.
However, Wear et al. disclose in fig.12-fig.13 X-ray detectors in a same row are uniform in size wherein a distance between two neighboring X-ray detectors in a same row can be varied. Therefore, it would have been obvious to one ordinary skill in the art to have X-ray detectors in a same row are uniform in size wherein a distance between two neighboring X-ray detectors in a same row is greater than a width of one X-ray detector in the same row in an extending direction of the row and is less than twice that width since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 7, the combined references are silent about: active areas of the X-ray detectors tessellate the scene at the positions.
In a similar field of endeavor, Wear et al. disclose: active areas of the X-ray detectors tessellate the scene at the positions (para. [0067], fig.12-13, tessellation is also known as staggering/mosaic) motivated by the benefits for improve image resolution (Wear et al.
In light of the benefits for improve image resolution as taught by Wear et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the detector configuration of Wear et al. in the detector of Roth et al. and Kim.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US 2015/0119704 A1; pub. Apr. 30, 2015) in view of Kim (US 2016/0310098 A1; pub. Oct. 27, 2016) and further in view of Yamakawa et al. (US 6,236,051 B1; pub. May 22, 2001).
Regarding claim 3, the combined references are silent about: an collimator with a plurality of X-ray transmitting zones and an X-ray blocking zone; wherein the X-ray blocking zone is configured to block X-ray that would otherwise incident on a dead zone of the image sensor, and the X-ray transmitting zones are configured to allow at least a portion of X-ray that would incident on active areas of the image sensor.
In a similar field of endeavor, Yamakawa et al. discloses: an collimator with a plurality of X-ray transmitting zones and an X-ray blocking zone; wherein the X-ray blocking zone is configured to block X-ray that would otherwise incident on a dead zone of the image sensor, and the X-ray transmitting zones are configured to allow at least a portion of X-ray that would incident on active areas of the image sensor (col.10 L48-60) motivated by the benefits to minimize the sensitivity loss and increase the effective performance of the detector (Yamakawa et al. col.10 L59-60).
In light of the benefits to minimize the sensitivity loss and increase the effective performance of the detector as taught by Yamakawa et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the collimation of Yamakawa et al. in the detector of Roth et al. and Kim.
Regarding claim 4, Roth et al. disclose: the actuator is configured to move the collimator such that an alignment of the X-ray detectors with the X-ray transmitting zones and the X-ray blocking zone is maintained at the positions (para. [0196], fig.6G teaches detector heads mounted on the actuator, para. [0297]). 

Claims 13, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US 2015/0119704 A1; pub. Apr. 30, 2015) in view of Kim (US 2016/0310098 A1; pub. Oct. 27, 2016) and further in view of Steadman Booker et al. (US 2010/0020924 A1; pub. Jan. 28, 2010).
Regarding claim 13, the combined references are silent about: at least one of the plurality of X-ray detectors comprises an X-ray absorption layer and an electronics layer; wherein the X-ray absorption layer comprises an electrode; wherein the electronics layer comprises an electronics system; wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of the electrode to a first threshold, a second voltage comparator configured to compare the voltage to a second threshold, a counter configured to register a number of X-ray photons reaching the X-ray absorption layer, and a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold.
In a similar field of endeavor, Steadman Booker et al. disclose: at least one of the plurality of X-ray detectors (para. [0011], fig.6 item 16, although only one sensor is illustrated, the teaching of para. [0011] that the apparatus is for Computed Tomography, it is known to use detector arrays in a CT system) comprises an X-ray absorption layer and an electronics layer (para. [0011]); wherein the X-ray absorption layer comprises an electrode (para. [0011] teaches CdZnTe detector, CdZnTe detectors have electrodes); wherein the electronics layer comprises an electronics system; wherein the electronics system comprises: a first voltage comparator (fig.6 item 20) configured to compare a voltage of the electrode to a first threshold (fig.6 item TH1), a second voltage comparator (fig.6 item 70) configured to compare the voltage to a second threshold (fig.6 item TH2), a counter configured to register a number of X-ray photons reaching the X-ray absorption layer (para. [0034]), and a controller (fig.6 item 90); wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold (para. [0047]); wherein the controller is configured to activate the second voltage comparator during the time delay (para. [0047]); wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (para. [0042], [0049], fig.6 items 22 & 72) motivated by the benefits for improved counting performance (Steadman Booker et al. para. [0010]).
In light of the benefits for improved counting performance as taught by Steadman Booker et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the counting configuration of Steadman Booker et al. in the detector of Roth et al. and Kim.
Regarding claim 15, Steadman Booker et al. disclose: the controller is configured to activate the second voltage comparator at a beginning or expiration of the time delay (para. [0100]) motivated by the benefits for improved counting performance (Steadman Booker et al. para. [0010]).
Regarding claim 16, Steadman Booker et al. disclose: the electronics system further comprises a voltmeter, wherein the controller is configured to cause the voltmeter to measure the voltage upon expiration of the time delay (fig.4) motivated by the benefits for improved counting performance (Steadman Booker et al. para. [0010]).
Regarding claim 17, Steadman Booker et al. disclose: the controller is configured to determine an X-ray photon energy based on a value of the voltage measured upon expiration of the time delay (the claim is rejected on the same basis as claim 13) motivated by the benefits for improved counting performance (Steadman Booker et al. para. [0010]).
Regarding claim 19, Steadman Booker et al. disclose: a rate of change of the voltage is substantially zero at expiration of the time delay (when the device is turned off) motivated by the benefits for improved counting performance (Steadman Booker et al. 
Regarding claim 20, Steadman Booker et al. disclose:  a rate of change of the voltage is substantially non-zero (fig.4) at expiration of the time delay (para. [0099]-[0100]) motivated by the benefits for improved counting performance (Steadman Booker et al. para. [0010]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US 2015/0119704 A1; pub. Apr. 30, 2015) in view of Kim (US 2016/0310098 A1; pub. Oct. 27, 2016) in view of Steadman Booker et al. (US 2010/0020924 A1; pub. Jan. 28, 2010) and further in view of Vora (US 2016/0099282 Al; pub. Apr. 7, 2016).
  Regarding claim 14, the combined references are silent about: the first X-ray detector further comprises a capacitor module electrically connected to the electrode, wherein the capacitor module is configured to collect charge carriers from the electrode.
In a similar field of endeavor, Vora discloses: the first X-ray detector further comprises a capacitor module electrically connected to the electrode, wherein the capacitor module is configured to collect charge carriers from the electrode (para. [0216], [0224]) with benefits for very high image quality (Vora para. [0068]).
In light of the benefits for very high image quality as taught by Vora, it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the combined detector of Roth et al., Kim and Steadman Booker et al. using the teachings of Vora.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US 2015/0119704 A1; pub. Apr. 30, 2015) in view of Kim (US 2016/0310098 A1; pub. Oct. 27, 2016) in view of Steadman Booker et al. (US 2010/0020924 A1; pub. Jan. 28, 2010) and further in view of Chandra (US 2009/0046913 A1; Feb. 19, 2009).
Regarding claim 18, 
In a similar field of endeavor, Chandra discloses: the controller is configured to connect the electrode to an electrical ground (para. [0054]) with benefits for resetting mode (Chandra para. [0054]).
In light of the benefits for resetting mode as taught by Chandra, it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the combined detector of Roth et al., Kim, and Steadman Booker et al. using the teachings of Chandra.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US 2015/0119704 A1; pub. Apr. 30, 2015) in view of Kim (US 2016/0310098 A1; pub. Oct. 27, 2016) in view of Suzuki et al. (US 2005/0117696 Al; pub. Jun. 2, 2005).
Regarding claim 22, the combined references are silent about: the system is configured to perform X-ray radiography on human mouth.
 In a similar field of endeavor, Suzuki et al. disclose: the system is configured to perform X-ray radiography on human mouth (para. [0086], [0119]) with benefits for an image without blur for accurate diagnostic (Suzuki et al. para. [0029]).
  In light of the benefits for an image without blur for accurate diagnostic as taught Suzuki et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the detector of Roth et al. and Kim using the teachings of Suzuki et al.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US 2015/0119704 A1; pub. Apr. 30, 2015) in view of Kim (US 2016/0310098 A1; pub. Oct. 27, 2016) in view of Smith (US 2012/0307967 Al; pub. Dec. 6, 2012).
Regarding claim 23, the combined references are silent about: a non-intrusive inspection (Nil) system, comprising the X-ray imaging system of claim 1 and an X-ray source, wherein the cargo scanning or non-intrusive inspection (Nil) system is configured to form an image using backscattered X-ray.
In a similar field of endeavor, Smith discloses: a non-intrusive inspection (Nil) system, comprising the X-ray imaging system of claim 1 and an X-ray source, wherein the cargo scanning or non-intrusive inspection (Nil) system is configured to form an image using backscattered X-ray (para. [0030], [0047]) with benefits for reduced size detector that produces improved screening digital images (Smith para. [0012]).
 In light of the benefits for reduced size detector that produces improved screening digital images as taught Smith, it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the detector of Roth et al. and Kim using the teachings of Smith.
Regarding claim 24, the combined references are silent about: non-intrusive inspection (Nil) system, comprising the X-ray imaging system of claim 1 and an X-ray source, wherein the cargo scanning or non-intrusive inspection (Nil) system is configured to form an image using X-ray transmitted through an object inspected.
 In a similar field of endeavor, Smith discloses: non-intrusive inspection (Nil) system, comprising the X-ray imaging system of claim 1 and an X-ray source, wherein the cargo scanning or non-intrusive inspection (Nil) system is configured to form an image using X-ray transmitted through an object inspected (para. [0030], [0047]) with benefits for reduced size detector that produces improved screening digital images (Smith para. [0012]).
 In light of the benefits for reduced size detector that produces improved screening digital images as taught Smith, it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the detector of Roth et al. and Kim using the teachings of Smith.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US 2015/0119704 A1; pub. Apr. 30, 2015) in view of Kim (US 2016/0310098 A1; pub. Oct. 27, 2016) in view of Rosner (US 2003/0095631 Al; pub. May 22, 2003).
Regarding claim 27, the combined references are silent about: an electron microscope comprising the X-ray imaging system of claim 1, an electron source and an electronic optical system.
In a similar field of endeavor, Rosner discloses: an electron microscope comprising the X-ray imaging system of claim 1, an electron source and an electronic optical system (para. [0012], [0015]) with benefits for a reliable, efficient and cost effective detector (Rosner para. [0008]).
 In light of the benefits for a reliable, efficient and cost effective detector as taught Rosner, it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the detector of Roth et al. and Kim using the teachings of Rosner.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US 2015/0119704 A1; pub. Apr. 30, 2015) in view of Kim (US 2016/0310098 A1; pub. Oct. 27, 2016) in view of Seppi et al. (US 2005/0084073 Al; pub. Apr. 21, 2005).
Regarding claim 28, the combined references are silent about: the system is an X-ray telescope, or an X-ray microscopy, or wherein the system is configured to perform mammography, industrial defect detection, microradiography, casting inspection, weld inspection, or digital subtraction angiography.
In a similar field of endeavor, Seppi et al. discloses: the system is an X-ray telescope, or an X-ray microscopy, or wherein the system is configured to perform mammography, industrial defect detection, microradiography, casting inspection, weld inspection, or digital subtraction angiography (para. [0005], [0037]) with benefits for a scalable detector (Seppi et al. para. [0090]).
 In light of the benefits for a scalable detector as taught Seppi et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the detector of Roth et al. and Kim using the teachings of Seppi et al.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAMADOU FAYE/Examiner, Art Unit 2884